PER CURIAM.
We affirm in all respects this Anders1 appeal. However, we remand for correction of the written sentencing order. Since the jury specifically found that Appellant possessed but did not discharge a firearm, the reference to a twenty-year minimum mandatory and section 775.087(2)(a)2., Florida Statutes (2008), is erroneous and should be stricken from the judgment. See Murphy v. State, 977 So.2d 748 (Fla. 2d DCA 2008) (in Anders appeal, affirming judgment and sentence and remanding to correct scrivener’s errors in written judgment). The trial judge’s oral pronouncement of a ten-year minimum mandatory sentence pursuant to section 775.087(2)(a), Florida Statutes (2008), was correct and should be set forth in the order.
AFFIRMED AND REMANDED FOR CORRECTION.
MONACO, TORPY and EVANDER, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).